Citation Nr: 1636405	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO
in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from February 13, 2014.

2. Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity from February 13, 2014.

3. Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity from February 13, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from March 2004 to November 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2010 and March 2011 rating decisions..  

In April 2010, the RO, inter alia, continued a 10 percent rating  for hypertension and continued a 10 percent rating for degenerative disc disease of the lumbar spine status post discectomy,  L3-L4 and L4-L5 (claimed as lumbar/thoracic spine) with bilateral lower extremity radiculopathy.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeal) in April 2011.  The Veteran's April 2011 substantive appeal was specifically limited to the matter of an increased rating for his back disability; the rating for hypertension was not appealed.  

In a March 2011 rating decision, the RO granted a temporary total rating based on surgical or other treatment necessitating convalescence for the Veteran's back disability, effective from November 2, 2010 to January 1, 2011.  [Because this is the highest rating assignable, the period during which the total rating was in effect is excluded from consideration in adjudicating the higher rating claim.] 

Also in March 2011, the RO granted a 10 percent disability rating, each for associated right lower and left lower extremity radiculopathy, effective November 2, 2010.

In June 2015, the Board granted a 20 percent rating for degenerative disc disease of the lumbar spine, status post discectomy at L3-L4 and L4-L5, prior to November 2, 2010 and from January 1, 2011 to February 13, 2014; granted a 20 percent rating for radiculopathy of the right lower extremity prior to February 13, 2014; and granted a 20 percent rating for radiculopathy of the left  lower extremity prior to February 13, 2014.  At that time, the Board remanded the matters of higher ratings for the lumbar spine and radiculopathy disabilities from February 13, 2014 for additional development.

In September 2015, the claims for higher ratings were, again, remanded for development.  After accomplishing further action, theagency of original jurisdiction (AOJ) continued to deny a rating in excess of 20 percent for each disability (as reflected in a December 2015 supplemental SOC (SSOC), and returned these matters to the Board.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.

As a final preliminary matter, the Boards notes that, in October 2010, the Veteran filed an application for vocational rehabilitation.  As the RO has not adjudicated this matter, it is not properly before the Board; hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The collective medical and lay evidence indicates that, since February 13, 2014, the Veteran's lumbar spine disability has not resulted in d forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or evidence of intervertebral disc syndrome (IVDS) having a total duration of at least 4 weeks during any 12-month period.  There also is no evidence of any separately-ratable manifestation(s) of lumbar spine disability other than those for which service has been established. 

3.  The collective medical and lay evidence indicates that, since February 13, 2014, the Veteran has manifested no more than moderate radiculopathy to the sciatic nerve of the right lower extremityas a separately ratable neurological manifestation of service-connected lumbar spine disability.

4.  The collective medical and lay evidence indicates that, since February 13, 2014, the Veteran has manifested no more than moderate radiculopathy to the sciatic nerve of the left lower extremity as a separately ratable neurological manifestation of service-connected lumbar spine disability.

5.  The applicable schedular criteria are adequate to evaluate each disability under consideration at all pertinent points, and no claim of unemployability due to the service-connected lumbar spine disability and/or its associated neurological manifestations has been raised.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected lumbar spine disability, from February 13, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321(b), 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating IVDS Based on Incapacitating Episodes (2015).

2.  The criteria for a rating in excess of 20 percent for radiculopathy of the light lower extremity, from February 13, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3. 321(b), 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2015).



3. The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity, from February 13, 2014, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3. 321(b), 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a February 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter. 

In addition, as the lower extremity radiculopathy claims arose from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); see also Dunlap v. Nicholson,21 Vet. App. 112 (2007).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided. Pertinent medical evidence associated with the claims file includes VA treatment records and reports of VA examinations.  The Board finds that no additional AOJ action to further develop the record in connection with any of these claims,  prior to appellate consideration, is required.

The Board sought further development of the claim in a September 2015 remand.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2015 remand, the Board instructed the AOJ to arrange for the Veteran to undergo VA examinations for evaluation of his service-connected back and lower extremity disabilities and readjudicate the claims in an SSOC. October and December 2015 VA examinations were obtained.  The VA examination reports document  interview with the Veteran, review of the record and full evaluation of the Veteran's symptoms, including appropriate testing and pertinent clinical findings.  The VA examination report contain all findings necessary to evaluate the claims decided on appeal, and is supplemented by other examination reports and clinical records and by the Veteran's lay reports regarding symptomatology and functional limitations, associated with the claims file,  .  Moreover, since this examination, there is no  lay or medical evidence of any increase in severity of any disability(ies) under consideration to warrant any further examination(s).  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Accordingly, the Board finds that the RO has substantially complied with the Board's remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these  claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nichiolson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher  ratings.

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § , Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Each following analysis is therefore undertaken with the possibility that staged rating may be appropriate.

Although the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5237, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2). 

Alternatively. degenerative disc disease may be rating under  the Formula for Rating IVDS Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period. An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1). 

Under this formula, the following ratings are assignable for the following frequency and duration of incapacitating episodes in a 12 month period:  10 percent for  a total duration of at least one week but less than 2 weeks; 20 percent rating a total duration of at least 2 weeks but less than 4 weeks;  40 percent rating a total duration of at least 4 weeks but less than 6 weeks; and 60 percent  for d for a total duration of at least 6 weeks.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The relevant evidence in the record since February 13, 2014, includes VA treatment records, and reports of VA examinations conducted in October and December 2015. 
 
On examination in October 2015, the Veteran was diagnosed with degenerative disc disease status post discectomy L 34-, L 4-5, with the most recent surgery being in November 2010.  The Veteran's claims file was reviewed in connection with the report.  The Veteran underwent micodiscectomy and laminectomy at L5/S1 and a micro lami-disc at L3/4, L4/5 on November 7, 2006.  The examiner stated that the Veteran was essentially asymptomatic at this point.  He complained  of very little pain, rating his VAS for pain at 3/10 and did not use any assistive devices.  The Veteran reported that his back was stiff in the morning but that this eventually dissipated.  He could drive without limitations for 1.5 hours and then he had to stretch because his back was stiff but not painful.  He could also sit without limitations.  The Veteran indicated that he had no difficulty sleeping at night, although he did have stiffness and was restricted when tried to bend backwards.  The Veteran, however, was able to fully function as a school maintenance worker,  only self-limiting lifting, and had no difficulties with mopping, sweeping or vacuuming.  The Veteran used no assistive devices, has no flare-ups, and could walk a couple of miles.  There was also no radicular pain and no numbness and tingling.  

On examination, the Veteran reported no flare-ups and no functional loss or functional impairment of the thoracolumbar spine (back), regardless of repetitive use.  Range of motion testing indicated forward flexion from 0 to 80 degrees,  extension from  0 to 10 degrees, right later flexion from 0 to 15 degrees, left lateral flexion from 0 to 30 degrees, right lateral rotation from  0 to 30 degrees, and left later rotation from: 0 to 30 degrees.  There was no pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine. The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions.  The examiner further noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time, and there was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal and there was no muscle atrophy.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and there was no ankylosis.  The Veteran did not have IVDS and there was no other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition, such as bowel or bladder problems/pathologic reflexes.  The Veteran has scars related to his surgeries, but these were not painful or unstable, have a total area equal to or greater than 39 square cm (6 square inches), or were located on the head, face or neck.  There was no arthritis. 

The Veteran was also examined in December 2015; the report of that examination reflects that the Veteran's claims file was reviewed.  The Veteran was diagnosed with lumbar spine disc disease, status post microdiscectomy (x 2).  The Veteran reported that his back was doing much better following his second surgery.  He was treated on active duty for lower back pain and had radicular symptoms into both legs.  He then had surgery in 2006 when he returned from deployment.  He had a second surgery at the Dallas VA in 2010.  The Veteran indicated that he was no longer being treated for the condition and he no longer has any leg pain and no radiation of back pain.  There was no numbness/tingling, no radicular symptoms, no bowel or bladder changes, no incontinence, and coughing/sneezing did not change the pain.  There was also no unsteadiness or falling, although there was positive  clicking and popping that gives some "discomfort."  There was no locking, but some stiffness.  There Veteran also indicated that he was no on any medications, and used no braces or orthopedic assistive devices.  His ADLs were not limited, his job was not limited, walking or  standing was  not limited, and there were no flare ups causing incapacitation or medical attention.  He stated that he was much better since the second surgery and his back pain pretty much stays at 3/10, located in the central lower lumbar spine.  He stated his back is usually a little sore in the morning, but improves over a short period.

On examination, the Veteran reported no flare-ups and no functional loss or functional impairment of the thoracolumbar spine (back), regardless of repetitive use.  Range of motion testing indicated forward flexion from  0 to 90 degrees,  extension from  0 to 15 degrees, right later flexion from  0 to 20 degrees,  left lateral flexion from 0 to 30 degrees, right lateral rotation from  0 to 30 degrees, and left later rotation from  0 to 30 degrees, all with no pain.  There was no pain with weight bearing, but there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination such as would significantly limit functional ability with repeated use over a period of time were no observed during the examination, and there was no guarding or muscle spasm of the thoracolumbar spine.  The examiner noted that there was less movement than normal due to ankylosis, adhesions, etc.  Muscle strength testing was normal and there was no muscle atrophy.  

Additionally, the  Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and there was no ankylosis.  The Veteran did not have IVDS and there was no other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition, such as bowel or bladder problems/pathologic reflexes.  The examiner found that the Veteran's gait was normal and that he was able to heel/toe.  There were no palpable spasms and Waddell's signs negative. The Veteran had scars related to his surgeries, but these were not painful or unstable, have a total area equal to or greater than 39 square cm (6 square inches), or were located on the head, face or neck.  The scars were well-healed, non-tender scars to the lower back, one on the left and one on the right.  There was no keloid or hypertrophy, no tissue loss, and no adherence. The scars did not limit range of motion, and there was no skin break down. On the right, the scar measured 4.5cm x 0.7cm, and on the left the scar measured 4.0cm x 0.3cm There was no arthritis. The Veteran reported that he was able to perform his work duties and had no limitations other than self-imposed lifting as needed.  The examiner found that the veteran had radicular symptoms prior to his surgery. This, however, had resolved following surgery.  There was no radiculopathy or peripheral nerve conditions found at the time of the examination.  The Veteran was noted to have done well post-operatively.  

Outpatient treatment records dated since February 2014 were also reviewed, but those records do not document any symptoms related to the disabilities under consideration  reflecting any greater impairment that those reflected in  the examination reports noted above.

A. Lumbar spine disability

Considering the pertinent medical and lay evidence in light of the applicable legal authority, and taking into consideration the extent of  functional loss  due to pain and other facts identified in 38 C.F.R. §§ 4.40 and 4.45,  the Board finds that, since February 13, 2014, the evidence does not indicate findings that would indicate higher ratings for the Veteran service-connected disabilities.  In order to warrant a higher rating for the Veteran service-connected lumbar spine disability, the Veteran's lumbar spine disability must be productive of forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.

In this case, testing in October and December 2015 indicated that the Veteran had forward flexion of no less than 80 degrees.  In addition, no ankylosis was noted.  Rather, the examiners indicated that the Veteran was doing quite well, with symptoms of some stiffness and pain, but overall little effect on functioning.  As such, an rating in excess of 20 percent from February 13, 2014 is not warranted on the evidence.  

In addition, as indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. § 4.40, 4.45, Deluca, supra; Johnson, supra. 

As noted above, the examination reports both indicated that there was no additional  pain, weakness, excess fatigability, or incoordination noted on examination and no flare-ups, as reported by the Veteran.  The Veteran back disability had improved and post-surgery and there was little if any functional impairment.  As such, the General Rating Formula provides no basis for any higher rating.  The Board also points out that Note 1 of the General Rating Form directs VA to consider whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating. Here, however,  for the period under consideration, there no evidence of any separately-ratable manifestations of lumbar spine disability other than those for which service has already been established (the ratings for which are discussed, below).   See 38 C.F.R. § 4.71a..
The Formula for Rating IVDS based on incapacitating episodes likewise provides no basis for any higher rating.

Here, the October and December 2015 VA examiners found no signs of IVDS.  There was also no indication that the Veteran had any incapacitating episodes related to his service-connected back disability or signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months. There is otherwise no evidence of any incapacitating episodes as defined above associated with lumbar spine disability during the period under consideration. 


B. Radiculopathy of the Right and Left Lower Extremities

As for the Veteran's associated radiculopathy affecting the sicatic nerve of each lower extremity,the RO has assigned each rating under Diagnostic Code 8520.  Under that diagnostic code, incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost. 

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

Here, the Board finds that, based on the evidence since February 13, 2014, higher ratings for the Veteran right and left lower extremity radiculopathy are not warranted.  In this regard, the Board finds the collective medical and lay evidence indicates that the Veteran has not experienced symptoms that may even be considered mild associated with his radiculopathy since February 2014.  

During the examinations dated in October and December 2015, the examiners found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, and the December 2015 examiner specifically found that the veteran had radicular symptoms prior to his surgery. This, however, had resolved following surgery and there was no radiculopathy or peripheral nerve conditions found at the time of the examination.  

Accordingly, the Board finds that, since February 13, 2014, radiculopathy of each lower extremity has not been productive of at least moderately severe symptoms-the level of impairment required for the next higher rating. 

C.  All disabilities

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected lumbar spine disability, or any associated neurological manifestation considered herein, been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected lumbar spine disability, and each separately-rated, neurological manifestations discussed above at all pertinent points.  The Board finds that the rating schedule fully contemplates the described symptomatology associated with each disability-including, specifically as regards the lumbar spine, limited motion, weakness, fatigue, and pain.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's lumbar spine disability, in particular, or either associated radiculopathy of the right and left lower extremities. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is noted to be employed and working in maintenance as of his recent VA examinations.  In addition, the October and December 2015 VA examiners did not find that the Veteran's lumbar spine disability had a functional impact on standing, mopping, or other requirements of the Veteran's current employment position.  Moreover, the Veteran has not reported that he is no longer working, or that he is rendered effectively unemployable as a result of his lumbar spine disability, to include associated manifestations.  Given the above, the Board finds that a claim for a TDIU due to the Veteran's lumbar spine disability and associated radiculopathy of each lower extremity has not been raised in connection with the current appeal, and need not be addressed in conjunction with these claims. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of any disability under consideration since February 13, 2014, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against the assignment of any higher rating any pertinent point since r February 13, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 












      (CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine, from February 13, 2014, is denied.

A rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity, from February 13, 2014, is denied.

A rating in excess of 20 percent for service-connected radiculopathy of the  left lower extremity, from February 13, 2014, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


